ORDER

PER CURIAM.
Appellant Ronnie McClellan (“McClellan”) appeals from the motion court’s *401judgment denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial, McClellan was convicted of two counts of first-degree robbery, two counts of armed criminal action, and two counts of kidnapping. This Court affirmed McClellan’s conviction on direct appeal in State v. McClellan, 283 S.W.3d 315 (Mo.App. E.D. 2009). McClellan now claims that the motion court clearly erred in denying his motion for post-conviction relief because he proved by a preponderance of the evidence that counsel was ineffective for failing to interview, properly investigate, and subpoena his brother, whose testimony would have supported his misidentifíeation defense at trial.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2) (2010).